Appeal by the defendant from a judgment of the Supreme Court, Kings County (Parker, J.), rendered June 19, 2002, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record establishes that the defendant knowingly, intelligently, and voluntarily waived his right to appeal as part of his plea agreement (see People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]). The defendant’s valid waiver precludes review of the issue he raises on appeal. Adams, J.P., Krausman, Spolzino and Fisher, JJ., concur.